Exhibit 10.1

 

AMENDMENT TO

COMMON STOCK PURCHASE WARRANT

 

This Amendment to Common Stock Purchase Warrant (“Amendment”), is made and
entered into effective as of February 14, 2020 (the “Effective Date”), by and
between Quantum Computing Inc., a Delaware corporation (the “Company”), and
Auctus Fund, LLC, a Delaware limited liability company (“Auctus”). Capitalized
terms used but not otherwise defined herein shall have the same meanings as set
forth in the Warrants (as defined below).

 

WHEREAS, effective October 16, 2019 the Company issued three common stock
purchase warrants to Auctus to purchase an aggregate of up to 1,125,000 shares
of the Company’s common stock (the “Common Stock”), during a period of five
years from issuance (each such warrant, a ” Warrant” and collectively, the ”
Warrants”);

 

WHEREAS, the first Warrant (the “First Warrant”) is exercisable to purchase up
to 500,000 shares of Common Stock at an Exercise Price of $2.75 per share, the
second Warrant (the “Second Warrant”) is exercisable to purchase up to 350,000
shares of Common Stock at an Exercise Price of $3.75 per share and the third
Warrant (the “Third Warrant”) is exercisable to purchase of up to 275,000 shares
of Common Stock at an Exercise Price of $4.75 per share;

 

WHEREAS, each of the Warrants contain price protected full-ratchet anti-dilution
provisions which provide for Exercise Price adjustments if the Company issues
Common Stock or common stock equivalents while the Warrants are outstanding at a
price below the then applicable Exercise Price; and

 

WHEREAS, the Company and Auctus wish to amend the First Warrant to revise the
Exercise Price thereunder from $2.75 per share to $1.50 per share without any
Exercise Price adjustments being made to the Second Warrant or Third Warrant.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1.       Amendment to First Warrant Exercise Price. The term “Exercise Price” as
defined in the First Warrant is hereby revised as follows:

 

“Exercise Price” means $1.50 per share of Common Stock, subject to adjustment as
provided herein (including but not limited to cashless exercise).

 

2.       No Adjustment of Exercise Price Under Second Warrant or Third Warrant.
The revision to the Exercise Price under the First Warrant shall not trigger or
cause any Exercise Price adjustments under the Second Warrant or Third Warrant
pursuant to the adjustments sections thereof or otherwise. Such Exercise Prices
shall remain at $3.75 and $4.75, respectively.

 

3.       Necessary Acts. Each party to this Amendment hereby agrees to perform
any further acts and to execute and deliver any further documents that may be
necessary or required to carry out the intent and provisions of this Amendment
and the transactions contemplated hereby.



 



 

 

 

4.       Governing Law. This Amendment will be governed by and construed under
the Governing Law and Venue provisions of the Warrants.

 

5.       Continued Validity. Except as otherwise expressly provided herein, the
Warrants shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first written above.

 

  QUANTUM COMPUTING INC.         By:  [sig.jpg]   (Signature)   Print Name:  
Print Title:

  

  AUCTUS FUND, LLC         By: /s/ Lou Posner   (Signature)   Print Name: Lou
Posner   Print Title: Managing Director

 

 

 



 

 